Case: 19-20811   Document: 00515430539    Page: 1   Date Filed: 05/27/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                              No. 19-20811                        May 27, 2020
                            Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
REZA AHMADI,

                                         Plaintiff−Appellant,

versus

LORIE DAVIS, Director,
Texas Department of Criminal Justice, Correctional Institutions Division;
DAVID G. GUTIERREZ, Chair;
CHARLEY VALDEZ,
Program Supervisor III Classification and Records, TDCJ-ID,

                                         Defendants−Appellees.

           **************************************************

REZA AHMADI,

                                         Plaintiff−Appellant,
versus

LORIE DAVIS, Director,
Texas Department of Criminal Justice, Correctional Institutions Division,

                                         Defendant−Appellee.



                Appeal from the United States District Court
                     for the Southern District of Texas
                              No. 4:19-CV-3260
                              No. 4:19-CV-3413
                         _________________________
     Case: 19-20811       Document: 00515430539         Page: 2    Date Filed: 05/27/2020


                                      No. 19-20811

Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *

       Reza Ahmadi, former Texas prisoner #1713862, moves to proceed in
forma pauperis (“IFP”) in this appeal from the denial of his 42 U.S.C. § 1983
action wherein he sought damages based on an allegedly unlawful period of
confinement and an incorrect calculation of his date of discharge. The district
court dismissed the complaint as barred by Heck v. Humphrey, 512 U.S. 477,
486-87 (1994), and denied Ahmadi’s motion to proceed IFP on appeal, certifying
that the appeal was not taken in good faith.

       Ahmadi’s motion to proceed IFP and his appellate brief are construed as
a challenge to the district court’s certification that the appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
§ 1915(a)(3); FED. R. APP. P. 24(a). To proceed IFP, Ahmadi must demonstrate
financial eligibility and a nonfrivolous issue for appeal. See Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982).

       This court’s inquiry into whether a nonfrivolous issue exists “is limited
to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citations omitted). If this court upholds the
district court’s certification and the appellant persists in taking an appeal on
the merits, he must pay the full appellate filing fees and costs within thirty
days or the appeal will be dismissed for want of prosecution. Baugh, 117 F.3d
at 202. This court may determine the merits of an appeal “where the merits
are so intertwined with the certification decision as to constitute the same

       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
                                             2
     Case: 19-20811      Document: 00515430539        Page: 3     Date Filed: 05/27/2020


                                     No. 19-20811

issue.” Id. If the appeal is frivolous, this court may dismiss it sua sponte.
Baugh, 117 F.3d at 202 n.24; see 5TH CIR. R. 42.2.

      In Heck, “the Supreme Court held that if a plaintiff’s civil rights claim
for damages challenges the validity of his criminal conviction or sentence, and
the plaintiff cannot show that such conviction or sentence has been reversed,
invalidated, or otherwise set aside, the claim is not cognizable under § 1983.”
Magee v. Reed, 912 F.3d 820, 822 (5th Cir. 2019). Ahmadi incorrectly argues
that, because he no longer has the habeas remedy available to him, his § 1983
complaint is not subject to the favorable-termination requirement in Heck. He
does not establish that the calculation of his sentence has been reversed, inval-
idated, or otherwise set aside. Consequently, his suit for damages based on his
allegedly unlawful confinement is barred by Heck. See Magee, 912 F.3d at 822.

      Because Ahmadi fails to present a nonfrivolous issue for appeal, the
appeal is DISMISSED as frivolous, and Ahmadi’s IFP motion is DENIED. 1 See
Baugh, 117 F.3d at 202 n.24; see 5TH CIR. R. 42.2. Given Ahmadi’s history of
frivolous and repetitive litigation regarding his conviction and confinement, he
is WARNED that the filing of frivolous, repetitive, or otherwise abusive chal-
lenges to his conviction or confinement will invite the imposition of sanctions,
which can include dismissal, monetary sanctions, and restrictions on his abil-
ity to file pleadings in this court and any court subject to this court’s
jurisdiction. To avoid sanctions, Ahmadi is ORDERED to review all pending
matters and to move to dismiss any that are frivolous, repetitive, or otherwise
abusive.




      1  Because Heck is dispositive, this court will not address Ahmadi’s remaining appel-
late arguments.
                                            3